    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :     CRIM. NO. 1:19-CR-82-01
                                               :
        v.                                     :     (Chief Judge Conner)
                                               :
                                               :     (Magistrate Judge Carlson)
ALEJANDRO ALVAREZ RIVERA                       :

                            MEMORANDUM AND ORDER

   I.        Introduction

        The defendant in this case, Alejandro Alvarez-Rivera, is alleged to be a large

-scale drug trafficker. Alvarez-Rivera is currently detained by federal authorities and

is also subject to a sentence of imprisonment imposed upon him following a drug

conviction in the state of New York. It also appears that Alvarez-Rivera is an illegal,

undocumented alien, a Dominican national who has at times masqueraded as a

citizen of Puerto Rico.

        Despite this array of factors which caution in favor of the defendant’s

continued incarceration Alvarez-Rivera seeks release pending trial citing the current

COVID pandemic and a wholly undocumented claim that he is an asymptomatic

asthmatic. For the reasons discussed below, we will decline this invitation, and deny

this motion for pre-trial release.

         Alejandro Alvarez-Rivera has been charged in a federal indictment with

conspiracy to distribute controlled substances, as part of an alleged drug trafficking
                                           1
    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 2 of 24




conspiracy that extended from the eastern United States to California. At the time he

was indicted in this matter, the defendant was serving a sentence in the New York

State Department of Corrections for possession of controlled substances. In addition

to these drug trafficking charges, the defendant’s criminal history includes charges

from the District of Puerto Rico for fraud, identity theft, and a notation of his status

as a deportable alien.1

      Notwithstanding this constellation of factors which cautions against the

defendant’s release, this case now comes before us for consideration of a motion for

temporary release of the defendant filed pursuant to 18 U.S.C. § 3142(i), which

provides that:

      The judicial officer may, . . ., permit the temporary release of the
      person, in the custody of a United States marshal or another appropriate
      person, to the extent that the judicial officer determines such release to
      be necessary for preparation of the person’s defense or for another
      compelling reason.

18 U.S.C. § 3142 (i).

      In the instant case, the “compelling reason” which the defendant asserts

justifies the defendant’s temporary release from pre-trial detention is the COVID-19

pandemic that is sweeping the nation, and the dangers of infection which may result

from close confinement in a custodial setting. In addition, the defendant has alleged




1At the time the pretrial services report was created, the disposition of these
charges from the District of Puerto Rico were unknown.
                                           2
    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 3 of 24




that he has asthma, a medical condition that makes him more susceptible to the virus.

This motion is fully briefed by the parties, and we have afforded all parties the

opportunity to make evidentiary presentations in support of their respective positions

regarding temporary release for the defendant. Therefore, this motion is ripe for

resolution.

         We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century

of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,

and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a

danger to the community. Having conducted an individualized assessment of the

facts and circumstances presented in this case, for the reasons set forth below it is

ordered that the motion for temporary release is DENIED.

   II.      Factual Background and Procedural History

         On March 13, 2019, the defendant was indicted for conspiracy to distribute

controlled substances in violation of 21 U.S.C. § 846. Specifically, the indictment

charged the defendant with arranging for the sale of cocaine hydrochloride and

heroin on several occasions, as well as arranging to travel from New Jersey to

California to facilitate the purchase of cocaine hydrochloride. In connection with


                                          3
    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 4 of 24




these charges the Government has made a compelling actual proffer stating in part

that the defendant is tied to this drug trafficking by a Title III wiretap, the seizure of

more than $140,000 in drug proceeds which Alvarez-Rivera was transporting, and

the testimony of cooperating witnesses. Following the defendant’s arrest, the United

States moved pursuant to 18 U.S.C. § 3142 to detain the defendant pending trial.

Initial proceedings were then conducted in this case on July 30, 2019.

      At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which provided the following information

concerning the defendant’s social and medical history, prior history of substance

abuse, and criminal record: At the time he was indicted and arrested, Alvarez-Rivera

was twenty-five years old and was incarcerated in the New York State Department

of Corrections. He was serving a two-year sentence at the Washington Correctional

Facility for possession of cocaine. His criminal history included charges from the

District of Puerto Rico for fraud, identity theft, illegal use of a credit card, and

deportable alien; however, the disposition of these charges was unknown. The report

indicated that the defendant posed a risk of flight and a danger to the community

based on the following characteristics: the nature of the instant offense, substance

abuse history, prior arrests and convictions, the use of aliases or false identification,

the fact that the defendant was currently serving a state sentence in New York, and

the defendant’s unknown immigration status.


                                            4
    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 5 of 24




      Following these initial proceedings, we ordered the defendant detained

pursuant to 18 U.S.C. § 3142, finding that the defendant presented a risk of flight

and danger to the community, and that there was no condition or combinations of

conditions which could assure the safety of the community or the defendant’s

appearance in court as required. On this score, we specifically found that the

following factors supported the pre-trial detention of the defendant: the weight of

the evidence against him was strong, he was subject to a lengthy period of

incarceration if convicted, his lack of legal status in the United States, and the fact

that he would be subject to removal or deportation following any period of

incarceration. (Doc. 192).

      The instant motion for temporary release does not focus upon or directly

challenge any of these initial detention findings or determinations. Instead, the

defendant’s motion for release rests upon a concern shared by all: the risk of

infection due to the current coronavirus pandemic. As the defendant notes, this risk

of community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease. In addition, the defendant

contends that he has asthma, which puts him at a higher risk of contracting the virus.




                                          5
    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 6 of 24




      The Government, in turn, opposes this motion, arguing that the defendant has

not met his burden to justify his release pending trial. We agree, and for the reasons

that follow, we will deny the defendant’s motion.

   III.   Discussion

          A. Temporary Release Under 18 U.S.C. § 3142

      While cast as a motion seeking temporary release under 18 U.S.C. § 3142 (i),

this motion is best understood and evaluated in the context of the Bail Reform Act

as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a

comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must
      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
                                          6
    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 7 of 24




      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants

charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that
                                          7
    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 8 of 24




the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). Until

recently, there was a relative paucity of case law construing for us what would

constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.

      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such

motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering

from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each


                                          8
    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 9 of 24




defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is

suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)

(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his

body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).

      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL


                                         9
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 10 of 24




1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL

1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a

prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.

United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).



                                          10
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 11 of 24




      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of

temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §

3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).

      In addition, a defendant seeking pretrial release must demonstrate that he does

not pose a risk of flight or a danger to the community. This remains the case even in

case such as this, where episodes of COVID-19 has been documented in the

                                          11
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 12 of 24




correctional institution where the defendant is housed. In such instances we are still

enjoined to carefully consider the public safety and risk of flight considerations

mandated by law which led to the initial detention of the defendant. Indeed, it

appears that this may often be the determining factor for many defendants seeking

pretrial release from such institutions. See, e.g., United States v. Gumora, 2020 U.S.

Dist. LEXIS 65749 (S.D.N.Y. Apr. 14, 2020) (denying release to defendant with

HIV; asthma; high blood pressure; and various heart conditions including

arrhythmia, tachycardia, and bradycardia despite an outbreak in the prison facility

involving 13 confirmed cases because the defendant could not be trusted on

conditions of release); United States v. Porter, 2020 U.S. Dist. LEXIS 64060 (E.D.

Mich. Apr. 13, 2020) (denying release to defendant with asthma and COPD despite

some 184 confirmed cases of COVID-19 with at least two deaths because the

defendant could not be trusted on release conditions); United States v. Passley, 2020

U.S. Dist. LEXIS 62814 (E.D.N.Y. Apr. 9, 2020) (denying release to inmate in an

institution with an outbreak of 12 individuals where defendant had a compromised

immune system, but presented as a flight risk who had violated conditions of release

in the past); United States v. Conley, 2020 U.S. Dist. LEXIS 66610 (S.D.N.Y. Mar.

31, 2020) (defendant not released despite multiple inmates testing positive and his

underlying medical conditions because he could not be trusted on conditions of

release). But see United States v. McDuffie, 2020 U.S. Dist. LEXIS 59594


                                         12
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 13 of 24




(S.D.N.Y. Apr. 3, 2020) (granting presentence release for defendant with rheumatoid

arthritis, high blood pressure, and cardiac issues where cases in the correctional

institution increased rapidly in a few days and where conditions of release could be

imposed to assure safety); and United States v. Jackson, 2020 U.S. Dist. LEXIS

68045 (E.D.N.Y. Apr. 17, 2020) (granting release where defendant had asthma with

an inhaler, could be trusted on release conditions, and facility saw a dramatic

increase in cases with inadequate testing capabilities).

      It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.

          B. The Defendant’s Motion for Temporary Release Will Be Denied.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to

carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:

(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-


                                          13
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 14 of 24




19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others.

      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-

19 admittedly creates for all members of our society.” United States v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). This is true even

when an institution has experienced confirmed cases of COVID-19 among staff and

inmates. See e.g., Porter, 2020 U.S. Dist. LEXIS 64060; Passley, 2020 U.S. Dist.

LEXIS 62814.

      In the instant case, Alvarez-Rivera contends that he suffers from asthma, but

there is no indication that he takes any medication for this condition or that he

experiences difficulties because of his condition. Quite the contrary, the evidence

from Alvarez-Rivera’s paramour indicated that for the past decade he has been

completely asymptomatic and has not required any treatment whatsoever for this

alleged condition. Thus, Alvarez-Rivera’s asthma claim rests upon the thinnest of

reeds, an unsubstantiated claim by the defendant of an ailment which requires no

treatment. Moreover, simply alleging the existence of a medical condition, while a


                                          14
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 15 of 24




prerequisite for a motion for temporary release, standing alone is not sufficient to

justify release. See, e.g., United States v. Brown, Crim. No. 1:19-CR-259 (M.D. Pa.

May 4, 2020) (denying pretrial release for defendant suffering from asthma, high

blood pressure, diabetes, and various mental health issues); United States v. Serrano-

Munoz, Crim. No. 1:17-CR-233 (M.D. Pa. Apr. 29, 2020) (denying release for

defendant with type-2 diabetes and high blood pressure); United States v. Young,

2020 U.S. Dist. LEXIS 76573 (N.D. Ind. Apr. 30, 2020) (denying release for

diabetes, diabetic retinopathy, high blood pressure, and high cholesterol). These

cases are particularly important to our analysis here, as the defendant has not

provided us with medical records concerning his condition.

      Moreover, the defendant does not provide us with any evidence to suggest that

his proposed release plan to a third-party custodian would mitigate his risk to

exposure of COVID-19 or the risk to others. Rather, the motion asserts generally

that Dauphin County Prison has recently tested its staff and inmates and have

discovered at least 21 confirmed cases of COVID-19 within the prison, and he

asserts that the prison does not allow for proper compliance with procedures that

tend to limit the spread or exposure of the virus. Indeed, according to updates from

the United States Marshals Service, Dauphin County Prison has seen at least twenty-

one confirmed cases of COVID-19 in its facility. Exacerbating this development is




                                         15
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 16 of 24




the fact that these cases are largely comprised of asymptomatic carriers—those

notoriously difficult to diagnose and contain.

      While this development has given us pause, and indeed makes this a

somewhat closer case, we must still weigh these health concerns against the

substantial public safety considerations which led us to order the defendant’s

detention in the first instance. In this case, the following factors, unique to the

defendant, compelled the decision to detain the defendant as a risk of flight and

danger to the community. On this score, we specifically found that the following

factors supported the pre-trial detention of the defendant: the weight of the evidence

against him was strong, he was subject to a lengthy period of incarceration if

convicted, his lack of legal status in the United States, and the fact that he would be

subject to removal or deportation following any period of incarceration. In addition,

Alvarez-Rivera faces a unique situation in that if he were to be released, he would

be mandated to return to the New York State Department of Corrections to continue

serving his state sentence, which is not set to expire until August of 2020. The

defendant’s motion does not address these very serious and grave considerations that

ultimately led to the defendant’s detention in the first instance, nor does it consider

the risk to the community should the motion for release be granted.

      In addition, we note that Section 3142 contains a provision that allows for the

temporary detention of a defendant due to his or her immigration status. 18 U.S.C.


                                          16
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 17 of 24




§ 3142(d)(1)(B). During the defendant’s hearing, there was conflicting testimony as

to the defendant’s citizenship, mainly whether the defendant was born in Puerto Rico

or in the Dominican Republic. The preponderance of the evidence, including the

testimony of Alvarez-Rivera’s long-time paramour, identified the defendant as a

Dominican national who has masqueraded as a Puerto Rican citizen in the past.

Following the hearing, we were provided with an update as to the defendant’s

immigration status, which indicated that he is a citizen of the Dominican Republic

and currently has a detainer against him from Immigration and Customs

Enforcement, which would subject him to immediate deportation should he be

released. Thus, the provision of Section 3142, which provides for the temporary

detention of a defendant who is not a citizen of the United States, supports our

determination that the defendant shall remain detained pending his trial on these

federal charges.

      Indeed, if we granted this motion and released the defendant, he would be

subject to two separate detainers, since Alvarez-Rivera is wanted by immigration

officials and also has an undischarged term of imprisonment which he must serve in

New York state. Therefore, release of Alvarez-Rivera would actually impede his

defense and could frustrate the goals of criminal justice by ether housing him in a

prison in New York remote from this court as he awaited trial or could lead to his

deportation and removal from the United States. By its terms § 3142(i) permit the


                                        17
    Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 18 of 24




temporary release of the person, “to the extent that the judicial officer determines

such release to be necessary for preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142 (i). Since Alvarez-Rivera’s release from

federal custody would likely result either in his transfer to prison in New York,

which would impede defense preparations, or deportation, which would defeat the

purpose of the criminal law, we cannot find that the requirements of § 3142 (i) are

satisfied here.

      Finally, to the extent the defendant raises Eighth Amendment concerns

relating to a prisoner’s incarceration in a custodial setting during this pandemic, this

argument fails as a matter of law for several reasons. At the outset, the defendant’s

reliance upon the Eighth Amendment is misplaced. As a legal matter it is well-settled

that “[p]retrial detainees are not within the ambit of the Eighth Amendment but are

entitled to the protections of the Due Process clause.” Boring v. Kozakiewicz, 833

F.2d 468, 471 (3d Cir. 1987). We note that the defendant is a pretrial detainee, and

as such, does not have a claim under the Eighth Amendment regarding the conditions

at Dauphin County Prison. See Graham v. Connor, 490 U.S. 386, 392 n. 6 (1989)

(holding that “the Eighth Amendment's Cruel and Unusual Punishments Clause does

not apply until ‘after sentence and conviction’”); Hubbard v. Taylor, 399 F.3d 150,

166 (3d Cir. 2005). Rather, a pretrial detainee’s claims regarding the conditions of

his confinement fall within the ambit of the Fifth Amendment’s Due Process clause,


                                          18
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 19 of 24




and the proper inquiry is “whether [the conditions of confinement] amount to

punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535 (1979); see also

Davis v. City of Philadelphia, 284 F.Supp.3d 744, 752 (E.D. Pa. 2018); Umarbaev

v. Lowe, 2020 WL 1814157 (M.D. Pa. April 9, 2020) (Kane, J.).

      On this score, it is well-settled that pretrial detention under 18 U.S.C. § 3142,

on its face, does not violate the Fifth Amendment Due Process Clause. United States

v. Salerno, 481 U.S. 739, 742 (1987). Rather, only when the conditions amount to

punishment, and the detention is not reasonably related to a legitimate penological

goal, are a pretrial detainee’s due process rights violated. See Bell, 441 U.S. at 539;

Habbard, 399 F.3d at 159-60. Thus, “[a]bsent showing of an expressed intent to

punish on the part of the detention facility officials, ... if a particular condition or

restriction of pretrial detention is reasonably related to a legitimate governmental

objective, it does not, without more, amount to ‘punishment.’” United States v.

Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick, M.J.) (quoting Bell,

441 U.S. at 538-39). Specifically, in the context of the recent COVID-19 pandemic,

several courts have declined to hold that a pretrial detainee’s due process rights are

violated simply because they are incarcerated and at a higher risk of contracting the

virus. See e.g., Cook, No. 3:16-CR-312 (M.D. Pa. April 22, 2020) (Mehalchick,

M.J.); United States v. Frost, 2020 WL 1899561, at *4 (E.D. Mich. April 17, 2020);




                                          19
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 20 of 24




United States v. Leake, 2020 WL 1905150, at *5 (D.D.C. April 17, 2020); United

States v. Stevens, 2020 WL 1888968, at *5 (E.D. Pa. April 16, 2020).

      Here, the defendant asserts that the conditions at Dauphin County Prison are

inadequate and further expose pretrial detainees to the dangers of contracting

COVID-19. While a number of the conditions alleged by Alvarez-Rivera would

clearly be uncomfortable and unpleasant, nothing in the defendant’s presentation

supports an inference that prison officials are imposing these conditions on the

defendant as a punitive measure. Quite the contrary, the Government has provided

us with updates from the Dauphin County Prison that outline the precautionary steps

taken by prison officials to combat the contraction and spread of COVID-19 in the

prison. While there have recently been several confirmed cases of COVID-19 from

Dauphin County Prison, the prison took steps to quarantine these individuals and

have implemented testing procedures for the inmates and staff within the prison.

Thus, we find that the defendant has not shown that the conditions of his confinement

at Dauphin County Prison have violated his right to Due Process under the Fifth

Amendment.

      Further, even if we accepted the defendant’s invitation to assess the

defendant’s challenge to these prison conditions under the Eighth Amendment, this

claim would still fail. Under the Eighth Amendment, a prisoner’s rights are violated

when prison officials are deliberately indifferent to a serious risk of harm. Farmer v.


                                          20
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 21 of 24




Brennan, 511 U.S. 825, 834 (1994). In short, when “analyzing deliberate

indifference, a court must determine whether the prison official ‘acted or failed to

act despite his knowledge of a substantial risk of harm.’ A prisoner plaintiff must

prove that the prison official ‘knows of and disregards an excessive risk to inmate

health or safety.’” Garvey v. Martinez, 2010 WL 569852, at *6 (M.D. Pa. Feb. 11,

2010) (quoting Farmer, 511 U.S. at 837, 841)). As we have noted:

      “When an Eighth Amendment claim arises in the context of a challenge
      to conditions of confinement, we must determine if prison officials
      acted with ‘deliberate indifference’ to the inmate's health. Farmer v.
      Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
      The objective inquiry is whether the inmate was ‘denied the minimal
      civilized measure of life's necessities.’ Hudson, 503 U.S. at 9, 112 S.Ct.
      995, 117 L.Ed.2d 156.” Fuentes v. Wagner, 206 F.3d 335, 345 (3d
      Cir.2000).

Smith v. Donate, No. 4:10-CV-2133, 2012 WL 3537017, at *13 (M.D. Pa. June 15,

2012), report and recommendation adopted, No. 4:10-CV-2133, 2012 WL 3537008

(M.D. Pa. Aug. 15, 2012). Further, it is undeniably clear that “the Constitution does

not mandate comfortable prisons.” Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.

Ct. 2392, 2400, 69 L. Ed. 2d 59 (1981).

      Judged by these exacting standards, Alvarez-Rivera’s Eighth Amendment

conditions of confinement claims fail. On this score, the evidence indicates that the

prison officials have not been deliberately indifferent to the defendant’s needs, but

rather are taking affirmative steps to prevent the outbreak and spread of COVID-19.

While there have been some twenty-one confirmed cases of COVID-19, the officials

                                          21
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 22 of 24




at Dauphin County Prison have suspended regular and contact visitation, have

implemented aggressive hand-sanitizing protocols, and continue to educate inmates

on ways to stay safe and healthy. Protocols have been put into place throughout the

prison to comply with the CDC guidelines, including keeping inmates contained in

their respective housing units, allowing them out of their cells in groups of ten people

or less, and giving them tablets to use in order to communicate with individuals

outside of the prison. Simply put, the prison has implemented specific health and

safety protocols to combat the outbreak and spread of COVID-19 in Dauphin County

Prison, actions that can hardly be characterized as “deliberate indifference” that

would constitute an Eighth Amendment violation.

      Finally, we note that this very general and sweeping argument attacking

custodial conditions at this facility is in our estimation simply too broad in its reach

to constitute the type of specific compelling reason for release contemplated by §

3142(i). Indeed, if we embraced the view espoused here by the defendant, we would

be compelled to release all detainees housed at this facility simply because of the

general conditions of their confinement. Since Alvarez-Rivera has not shown that

those conditions of confinement are imposed in a punitive manner or deny detainees

the minimal civilized measure of life's necessities, we will decline this invitation.

      Accordingly, given that these grave concerns have not been addressed or

overcome by the defendant, we will deny the motion for temporary release.


                                          22
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 23 of 24




   IV.    Conclusion

      Weighing and balancing these countervailing considerations we conclude that

the safety concerns that led us to order the detention of the defendant pending trial

have not been overcome by the defendant’s generalized concerns regarding the

spread of or exposure to the COVID-19 virus while incarcerated. Based upon these

findings, the defendant’s motion for temporary release pursuant to 18 U.S.C. §

3142(i) will be DENIED. “Because the Court is mindful that both the conditions in

. . . jail and the COVID-19 pandemic itself are both rapidly evolving, it will entertain

a renewed request for release if—at some point in the future—it becomes clear” that

there are compelling reasons that justify the defendant’s release. United States of

America v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30,

2020). Therefore, this order is entered without prejudice to renewal of this motion at

some future date should the defendant’s circumstances materially change.

      An appropriate order follows.

                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                          23
   Case 1:19-cr-00082-CCC-MCC Document 328 Filed 05/27/20 Page 24 of 24




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :     CRIM. NO. 1:19-CR-82-01
                                               :
      v.                                       :     (Chief Judge Conner)
                                               :
                                               :     (Magistrate Judge Carlson)
ALEJANDRO ALVAREZ RIVERA                       :

                                      ORDER

   In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) is DENIED. “Because

the Court is mindful that both the conditions in . . . jail and the COVID-19 pandemic

itself are both rapidly evolving, it will entertain a renewed request for release if—at

some point in the future—it becomes clear” that there are compelling reasons that

justify the defendant’s release. United States of America v. Lee, No. 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is

entered without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

      So ordered this 27th day of May 2020.



                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge



                                          24
